269 S.W.3d 46 (2008)
Levent SIKMAN, Appellant,
v.
Suheyla TOKER and Cenk Toroslu, Respondents.
No. ED 90540.
Missouri Court of Appeals, Eastern District, Division One.
November 12, 2008.
Robert M. Blackwell, Clayton, MO, for Appellant.
Benjamin Joseph Sansone, Clayton, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J, and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Levent Sikman appeals the judgment entered upon a jury verdict finding in his favor on his claims for unlawful forcible entry and detainer and return of security deposit asserted against Suheyla Toker.[1] We find no error. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).
NOTES
[1]  Defendant Cenk Toroslu asserted a counterclaim against Sikman for personal injury. Sikman does not challenge that portion of the judgment that was entered upon the jury's finding in favor of Toroslu on his counterclaim.